Title: Antoine Court de Gébelin to the American Philosophical Society: Extract, 15 March 1783
From: Gébelin, Antoine Court de,Court de Gébelin, Antoine
To: American Philosophical Society,Franklin, Benjamin


	Au musée de Paris Rue Dauphine 15e. Mars 1783
Le 6. de ce mois, notre Societé litteraire connue sous le nom de Musée de Paris a donnè une brillante fete pour la paix: le Dr Franklin l’honora de sa presence: il y avoit l’élite des Academies, des Ambassadeurs, de Paris: 400. Dames plus brillantes les unes que les autres: les lectures en vers & en prose commencerent un peu après 5 heur. Le Concert entre 7. & 8. L’Orchestre etoit superieurement composè. Sur les 10h. & demi, on porta la Santé des Etats-Unis & Celle de Votre Societè litteraire— M. le Dr Franklin y repondit d’une maniere qui excita la plus vive sensation.
